OPINION DENYING A REHEARING.
The opinion of the court was delivered by
Mason, J.:
In the original opinion in this case it was stated that the committee appointed to hear the charges against the plaintiff in its report recommended her expulsion. In a motion for a rehearing the plaintiff calls attention to the fact that it was not the province of that committee to make any recommendation concerning the penalty to be assessed, and that it made none. The criticism is well founded, and while the legal questions involved are not affected, the language of the opinion will be changed so as to show, in accordance with the fact, that the penalty of expulsion was imposed by the executive committee upon its own initiative.
The contention is made in the motion that the sections of the judiciary act giving the executive committee authority to hear and decide charges against members of the state grange, in the intervals between the meetings of that body, were repealed by implication through the subsequent adoption of a code concerning trials, containing a section repealing all former rules and regulations in conflict therewith. The new code referred to was a revision of a former code which had been, in force at the same time with the sections of the judiciary act referred to. We do not think these sections are to be regarded as in conflict with the new code, or as covered by its repealing clause.
- The plaintiff challenges the statement in the opinion that “if *604the state grange was in fault in failing to act directly on her appeal the defendant? are not responsible therefor,” (ante, p. 595, syl. ¶ 2), and in support of the challenge argues that the course .taken by the grange was due to the conduct of the defendants in suppressing her appeals and not allowing them to come before that body. ' Any misconduct of the defendants in this regard must have taken place after the acts complained of in the petition, and was not charged therein.
In the original opinion it was said that the plaintiff appeared to have been a member of the state grange in virtue of her husband having been the master of a Pomona grange. In the motion1 for a rehearing she asserts that her husband had occupied that position, but not at the time of the trial and expulsion. The defendant’s counter-abstract contained a statement that at the trial it was admitted that the plaintiff’s husband was the master of a Pomona grange “at the time these charges were preferred.” This was challenged by the plaintiff in her brief, but the fact could not be determined here, because no complete transcript of the evidence had been made. A necessity for its determination does not arise, for the result already announced will be adhered to without regard thereto.
The motion for a rehearing is denied.